Citation Nr: 1024507	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-35 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder and 
anxiety.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD at this 
time.

2.  The Veteran's bipolar disability did not pre-exist 
service.

3.  An acquired psychiatric disability, to include bipolar 
disorder, anxiety, depression, and adjustment disorder, was 
not shown in service or within a year of discharge from 
service, and the objective medical evidence fails to 
establish a nexus or link between an acquired psychiatric 
disability and the Veteran's active service.

3.  The Veteran does not have a current migraine disability.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  Service connection for an acquired psychiatric 
disability, to include bipolar disorder, anxiety, depression 
and adjustment disorder, is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3rd 1089 (Fed. Cir. 2004).

In addition, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A.  PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM- IV).  Id., see also 38 
C.F.R. § 4.125(a).

In this case, the Veteran's treatment records, including 
service treatment records (STRs), fail to show that he has 
ever been treated for or diagnosed as having PTSD.  The only 
mention of PTSD in the Veteran's medical records is in a note 
dated January 2006 from S.M.M. Center.  This note indicates 
that the Veteran told the physician that he suffered PTSD as 
a result of serving in Vietnam.  A diagnosis of PTSD was not 
rendered and the condition was not further discussed.  
Evidence shows that the Veteran did not serve in Vietnam and 
that his only period of active service was from March 1969 to 
August 1969 for active duty training, providing factual 
evidence against this claim and undermining the Veteran's 
credibility with the Board.  This is important, in that the 
Veteran appears to indicate that he was depressed during 
service.  Based on the statement above and other facts, the 
Board finds that the Veteran's statements regarding the 
history of his problem cannot be believed.  While the Board 
does not doubt the sincerity of the Veteran's current 
beliefs, the evidence contains some inconsistencies that 
diminish the reliability of the Veteran's current 
recollections.  Based on the Veteran's conflicting 
statements, the Board finds that the Veteran is not credible 
to the extent that he reports the onset of the disability at 
issue.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)." 

The Board considered the Veteran's statements regarding the 
existence of PTSD.  In this case, the Veteran is competent to 
testify about symptoms related to his psychiatric disability; 
however, PTSD is not the type of disorder that a lay person, 
such as the Veteran, can provide competent evidence on 
questions of etiology or diagnosis.  Simply, PTSD does not 
exhibit unique and readily identifiable features that are 
capable of lay observation.  Diagnosis of PTSD must be based 
upon verified stressors and the DSM-IV criteria and the 
Veteran does not have the specialized knowledge or training 
to render a valid diagnosis.  Therefore, the Veteran's self-
diagnosis of PTSD has no probative value.

Without a valid diagnosis of PTSD based upon the DSM-IV 
criteria and verified stressors, service connection for PTSD 
cannot be granted.  The claim is denied.

B.  Acquired Psychiatric Disabilities

The Veteran seeks service connection for bipolar disorder, 
anxiety, and migraine headaches.  First, the Veteran alleges 
that his bipolar disorder pre-existed and was aggravated by 
his active service.  The September 1968 active duty entrance 
examination failed to indicate bipolar disorder; therefore, 
the condition was not noted for VA disability purposes and 
the Veteran is presumed sound.  38 C.F.R. § 3.304(b) (only 
such conditions as are recorded in examination reports are 
to be considered as noted).  None of the STRs or treatment 
records dated subsequent to service indicates that the 
Veteran's bipolar disorder existed prior to service.  Thus, 
the Board cannot find that the condition clearly and 
unmistakably pre-existed service.  Therefore, the Board will 
consider the Veteran's claim for service connection for 
bipolar disorder on a direct basis.

The Veteran's STRs, including his July 1969 separation 
examination and October 1973 Army Reserve examination, fail 
to show treatment or diagnosis of an acquired psychiatric 
disability, to include bipolar disorder, anxiety, 
depression, an adjustment disorder, weighing against the 
claims.  

Treatment records dated subsequent to service, including VA 
outpatient treatment records, private outpatient and 
inpatient treatment records, and hospital emergency room 
records, show diagnosis of bipolar disorder, anxiety, 
depression, and adjustment disorder.  Most of the Veteran's 
treatment records document statements that he made about his 
conditions; however, none of the statements show that he 
attributed his acquired psychiatric disabilities to service.  
Further, treatment records fail to show that medical 
professionals related his acquired psychiatric disabilities 
to service, weighing against the claims for service 
connection.

The Board has carefully reviewed all treatment records, but 
finds no medical nexus between the Veteran's current 
disabilities, to include bipolar disorder, anxiety, 
depression, and adjustment disorder, and active service.  In 
fact, treatment records appear to relate the conditions to 
the Veteran's work and/or family life, providing factual 
evidence against this claim.

The Board considered the Veteran's testimony before the RO.  
During his hearing, the Veteran stated that he was diagnosed 
with bipolar disorder when he was 40 years old, over 20 years 
after separation from active service.  He said that the 
condition was hereditary and that his active service 
aggravated the condition.  He also said he was treated for 
anxiety and was extremely depressed during service.  

As noted above, the STRs and post-service treatment records 
fail to indicate that the Veteran's bipolar disorder pre-
existed service; thus the Veteran's aggravation argument is 
found to be without merit.  Additionally, STRs do not show 
treatment of anxiety or any other acquired psychiatric 
disability during service.

The Board considered the Veteran's statements; however, 
acquired psychiatric disorders such as anxiety, bipolar 
disorder, depression, and adjustment disorder, are not the 
types of disorders that a lay person, such as the Veteran, 
can provide competent evidence on questions of etiology or 
diagnosis because of the lack of unique and readily 
identifiable features.  Therefore, the Veteran's opinion 
regarding the etiology of these conditions has little 
probative value.

The Veteran's lay statements are found to be outweighed by 
the service and post-service treatment records, which the 
Board finds clearly indicate a problem that began many years 
after service. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for acquired psychiatric disabilities, to include 
anxiety, depression, bipolar disorder and adjustment 
disorder.  There is no evidence of acquired psychiatric 
disabilities in service or continuity of symptomatology after 
discharge.  The Veteran was diagnosed with his acquired 
psychiatric disabilities more than 20 years after separation 
from service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in determining if service- 
connection is warranted, including a lengthy period of 
absence of complaints).  In sum, there is no evidence that 
the Veteran's acquired psychiatric disabilities are in any 
way related to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
acquired psychiatric disabilities.  The benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

C.  Migraine Headaches

For the service connection claim for migraine headaches, 
STRs fail to show any indication of treatment or diagnosis 
of migraine headaches.  Private treatment records dated 
September 1992 show that the Veteran complained of bi-
frontal severe, nonthrobbing headaches that started six 
months prior to treatment.  The Veteran told his provider 
that he rarely had headaches prior to this time period.  The 
impression was chronic muscle contraction headaches.  A June 
1996 treatment record from Dr. M.L.M., MD, specifically 
states that the Veteran did not suffer headaches, providing 
highly probative evidence against this claim.  Private 
treatment records show treatment for a concussion and 
associated headaches in 2005.  No other medical records show 
treatment or diagnosis of headaches or migraines.

In December 2007, the Veteran testified before the RO.  He 
said he was treated for migraines during service but that he 
was not formally diagnosed until 20 years after service.  
Again, STRs fail to indicate symptoms or treatment of 
headaches or migraines during service.  The Veteran did not 
indicate whether he was receiving treatment for migraines at 
the time of the hearing.

Based on the evidence, the Board finds that the Veteran does 
not have a current chronic disability for VA purposes.  As 
noted above, the Veteran was treated for migraines or 
headaches in 1992.  He was treated in 2005 for headaches 
caused by or related to an accident resulting in a 
concussion.  The Veteran did not testify that he continued 
to suffer and be treated for migraines.  Simply, there is no 
evidence of a current migraine disability and without a 
current disability, service connection cannot be granted.

Even assuming that the Veteran has a current migraine 
disability, the Veteran admitted in his RO hearing that he 
was not diagnosed until 20 years after service, weighing 
against the claim.  The medical evidence also shows that the 
Veteran was not treated for headaches until 1992, more than 
20 years after he separated from active service, weighing 
against the claim.  See Maxson, 230 F. 3d at 1333.  Further, 
the evidence fails to show that the treated headaches were 
in any way related to active service.  Consequently, the 
Board finds that the post-service treatment records, as a 
whole, provide evidence against this claim.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for migraines.  There is no showing of migraines 
in service or continuity of symptomatology after discharge.  
Additionally, there is no evidence that the Veteran has been 
diagnosed with a migraines or that the alleged migraine 
condition is related to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
migraines.  The benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

The appeals are denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2006 and December 2006 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not required for the PTSD 
claim because the evidence fails to show that the Veteran 
currently has a diagnosis of PTSD.  A VA examination was not 
required for the other claimed psychiatric disabilities, to 
include bipolar disorder, anxiety, depression, and adjustment 
disorder, because the medical evidence failed to hint at a 
nexus between the disabilities and service and the Veteran 
does not have the expertise to render an opinion regarding 
the etiology of his acquired psychiatric disabilities and 
their relationship to service.  Finally, a VA examination was 
not required for the claim for migraines as treatment records 
fail to indicate a current disability.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and treatment records from the Social 
Security Administration.  The Veteran submitted private 
treatment records.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder and anxiety, is 
denied.

Entitlement to service connection for migraine headaches is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


